Citation Nr: 0027258	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-11 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease to include hypertension.

2.  Entitlement to service connection for stroke.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The veteran had active service from July 1951 to July 1953 
and from December 1957 to July 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1997 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The record contains competent evidence of current 
cardiovascular disease and to include hypertension and 
stroke.  

2.  There is competent medical evidence of a relationship 
between the service-connected arthritis of the lumbar spine 
and arthritis of the left knee and hypertension, and left 
internal capsule stroke ischemia. 


CONCLUSION OF LAW

The claims of entitlement to service connection for 
cardiovascular disease to include hypertension and stroke are 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records are negative for treatment, findings, 
or diagnoses of cardiovascular disease to include 
hypertension or stroke.

A VA hospitalization report dated in September 1997 shows 
that the veteran was admitted due to a left anterior and 
posterior internal capsule stroke.  It was noted that the 
veteran had a history of hypertension for a period of ten 
years and a history of arthritis.  On admission, the veteran 
was taking Naprosyn, Tagamet, Ecotrin, Aspirin, and 
Lovastatin.  

In a statement dated in October 1998, D. Shek, M.D. provided 
a chronological history of the veteran's "major medical 
events."  Dr. Shek reported that the veteran first came to 
his office in February 1985.  Dr. Shek opined that the 
veteran's service-connected back and knee injuries, as well 
as chronic pain could cause anxiety and hypertension and that 
the veteran's stroke might have been caused by analgesics and 
vitamins with calcium, with high uric acid which could 
contribute to renal stones, hypertension, and his subsequent 
stroke.  

The veteran was accorded a VA examination in April 2000.  At 
that time, he reported that he was no longer taking 
antihypertensive medications.  He denied a history of 
myocardial infarction.  He stated that he was unaware of any 
heart related illnesses.  He also reported that he took a few 
medications, but could only recall aspirin.  He reported that 
he was unaware of any side affects from his current 
medications.  

It was noted that the examiner reviewed the veteran's medical 
records.  The veteran reported that he took analgesic 
medication but could not remember the name.  He was also 
unaware of the name of the medication that he took for 
arthritis.  He could not recall whether he took calcium.  He 
also could not provide the dosage or duration that he took 
analgesic medication.  

The examiner opined that calcium did not caused hypertension, 
subsequent cardiovascular disease or cerebrovascular 
accident.  The examiner based his opinion from the article 
titled THE ROLE OF DIETARY CALCIUM IN HYPERTENSION; A 
HIERARCHICAL OVERVIEW, Division of Endocrinology and 
Hypertension, Wayne State University Medical Center, Detroit, 
Michigan, January 1999, pp. 99-112, which reported that 
calcium intake actually lowered blood pressure.  

The examiner cited the article RELATIONSHIP BETWEEN 
HYPERTENSION AND RENAL FUNCTION AND ITS THERAPUTIC 
IMPLICATIONS IN THE ELDERLY, Department of Internal Medicine, 
Ruerto-Carolla University, Heidelberg, Germany, Gerontology 
1998; 44, pp. 123-132, nonsteriodal anti-inflammatory drugs 
taken in large doses for extended periods of time, could 
cause renal damage, which could lead to hypertension.  He 
commented that since the available records did not indicate 
the type of analgesic medication the veteran had taken, the 
dosage or duration of his treatment, he was unable to 
establish a causal relationship between the nonsteriodal 
anti-inflammatory drugs and hypertension.  

Pertinent Law and Regulations

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (1999).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In this case, a physician has suggested that there is a 
relationship between the service-connected arthritis of the 
lumbar spine and arthritis of the left knee and hypertension 
which caused the cerebrovascular accident.  


ORDER

The claims of entitlement to service connection for 
cardiovascular disease to include hypertension and stroke are 
well grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
cardiovascular disease to include hypertension is well 
grounded, VA has a duty to assist the appellant in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990); 38 C.F.R. 
§ 3.159 (1999);

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a physician reports pertinent 
treatment, VA's duty to assist requires that it seek the 
records of the reported treatment.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).

In this case, Dr. D. Shek reported treating the veteran for 
pertinent conditions since 1985.  These treatment records are 
not part of the claims folder.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO:

1.  The RO should take all necessary 
steps to obtain all medical records from 
Dr. Shek.  Dr. Shek should also be 
requested to explain the basis for his 
opinion that the veteran's service-
connected disabilities and/or medications 
taken for his disabilities contributed to 
his hypertension and subsequent stroke.  

2.  The veteran should then be scheduled 
for an appropriate VA examination to 
ascertain whether the diagnosed 
cardiovascular disease to include 
hypertension or stroke are due to the 
veteran's service-connected arthritis of 
the lumbar spine or left knee or the 
medications prescribed for the service-
connected disabilities or whether it has 
been aggravated by the service-connected 
disabilities, as outlined in 38 C.F.R. § 
3.310 and Allen v. Brown, 7 Vet. App. 439 
(1995).  If aggravation (that is a 
permanent increase in severity) is found, 
the degree of disability over and above 
the degree of disability existing prior 
to the aggravation should be discussed.  
The examiner should review the claim file 
in connection with the examination, and 
all indicated special studies and tests 
should be accomplished.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claim can 
be granted.  The RO should clearly 
consider secondary service connection and 
the dictates set forth in Allen, supra.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and representative, if any, should be furnished a 
supplemental statement of the case and given the opportunity 
to respond thereto.

The purpose of this remand is to clarify complex medical 
questions, resolve conflicting medical opinions, and to 
ensure a proper record for appellate review.  The Board 
intimates no opinions as to the eventual determination to be 
made.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals


 



